Case 3:19-cv-01173-GCS Document 48 Filed 07/13/20 Page 1 of 2 Page ID #157




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 RICKY A. CARTER,                               )
                                                )
               Plaintiff,                       )
                                                )
 vs.                                            )    Case No. 3:19-cv-1173-GCS
                                                )
 LYNN PITTMAN,                                  )
 JANA CARIE, and                                )
 ROB JEFFREYS,                                  )
                                                )
               Defendants.                      )

                                           ORDER

SISON, Magistrate Judge:

       This matter is before the Court on Lynn Pittman’s motion to set aside entry of

default (Doc. 42). On May 7, 2020, Pittman’s waiver of service was returned executed with

an answer due June 29, 2020 (Doc. 32). Pittman did not file a responsive pleading by that

date. Accordingly, the Clerk of the Court entered default against Pittman (Doc. 38) and

the Court instructed Plaintiff to file a motion for default judgment by July 29, 2020 (Doc.

36). Pittman filed the motion to set aside entry of default on July 9, 2020.

       Pursuant to Fed. R. Civ. Proc. 55(c), “[t]he court may set aside an entry of default

for good cause.” “In order to vacate an entry of default the moving party must show: 1)

good cause for default, 2) quick action to correct it, and 3) [a] meritorious defense to

plaintiff’s complaint.” Pretzel & Stouffer v. Imperial Adjusters, Inc., 28 F.3d 42, 45 (7th Cir.

1994); Cracco v. Vitran Express, Inc., 559 F.3d 625, 630-631 (7th Cir. 2009). The standard for




                                           Page 1 of 2
Case 3:19-cv-01173-GCS Document 48 Filed 07/13/20 Page 2 of 2 Page ID #158




setting aside an entry of default is the same as that for setting aside a default judgment,

but is applied more liberally. See Cracco, 559 F.3d at 631.

       Defendant acted quickly to resolve the issue as counsel filed a motion to set aside

the default the day after the Clerk’s entry of default was filed (Doc. 42). Given that defaults

are disfavored and the standard for vacating an entry of default is liberally applied, the

Court finds that Pittman has met the requirements of Rule 55(c) and GRANTS the motion

to set aside entry of default (Doc. 42). Further, the Court ALLOWS Pittman seven days

from the entry of this Order to respond to the complaint. Lastly, the Court DENIES as

moot Carter’s motion for default judgment (Doc. 46).

       IT IS SO ORDERED.                                           Digitally signed by
                                                                   Magistrate Judge
       Date: July 13, 2020.                                        Gilbert C. Sison
                                                                   Date: 2020.07.13
                                                                   12:00:59 -05'00'
                                                   ________________________________
                                                   GILBERT C. SISON
                                                   United States Magistrate Judge




                                          Page 2 of 2
